Case 3:18-cv-00966-MJR-DGW Document 98 Filed 11/28/18 Page 1 of 4 Page ID #856



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
            Plaintiff,                 )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )                Case No. 3:18-cv-966-MJR-DGW
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
            Defendants.                )

         JOINT MOTION FOR ENTRY OF STIPULATED PROTECTIVE ORDER

        Pursuant to Federal Rule of Civil Procedure 26(c), Plaintiff Catherine Alexander

 (“Plaintiff”) and Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports,

 Inc., and Visual Concepts Entertainment (collectively “Take-Two,” and together with Plaintiff,

 the “Parties”), by and through their attorneys, hereby jointly move this Court for entry of the

 Proposed Stipulated Protective Order submitted herewith as Exhibit A. In support of this

 motion, the Parties state as follows:

        1.      The Parties agree that during discovery in this matter, certain documents that may

 be disclosed by the Parties may contain confidential, proprietary, or private information for

 which special protection from public disclosure and from use for any purpose other than

 prosecuting this litigation may be warranted.

        2.      Accordingly, to expedite the flow of discovery material, conserve judicial

 resources, promote the prompt resolution of disputes over confidentiality, and facilitate the

 preservation of material deemed worthy of protection, the Parties conferred and agreed upon the
Case 3:18-cv-00966-MJR-DGW Document 98 Filed 11/28/18 Page 2 of 4 Page ID #857



 terms of the attached Proposed Stipulated Protective Order and respectfully request entry of the

 same.

         3.     Under Federal Rule of Civil Procedure 26(c)(1), a court may issue a protective

 order “for good cause” where the moving party certifies that it has “in good faith conferred or

 attempted to confer with other affected parties in an effort to resolve the dispute without court

 action.” The rule specifies that a court may issue an order “requiring that a trade secret of other

 confidential research, development, or commercial information not be revealed or be revealed

 only in a specified way.” Id. 26(c)(1)(G).

         4.     Good cause exists for entry of the Proposed Stipulated Protective Order, as

 numerous discovery requests served in this case seek sensitive, nonpublic business information.

 Indeed, courts have found good cause for entry of a protective order where a case requires

 disclosure of this type of confidential business information. See, e.g., In re Yasmin & Yaz

 (Drospirenone) Mktg., Sales Practices & Prod. Liab. Litig., No. 3:09-MD-02100, 2011 WL

 5507057, at *4–5 (S.D. Ill. Nov. 10, 2011) (finding protective order appropriate to govern

 disclosure of nonpublic research reports related to party’s products, nonpublic marketing

 materials that would be “highly valuable” to competitors, and unpublished intellectual property).

         WHEREFORE, for the reasons stated herein, the Parties respectfully request that this

 Court enter the Proposed Stipulated Protective Order, attached hereto as Exhibit A.




                                                  2
Case 3:18-cv-00966-MJR-DGW Document 98 Filed 11/28/18 Page 3 of 4 Page ID #858



 Dated: November 28, 2018

 THE SIMON LAW FIRM, P.C.                  KIRKLAND & ELLIS LLP


 /s/ R. Seth Crompton (with consent)       /s/ Dale M. Cendali
 Anthony G. Simon, IL 6209056              Dale M. Cendali (admitted pro hac vice)
 Benjamin R. Askew, IL 6291366             Joshua L. Simmons (admitted pro hac vice)
 Anthony R. Friedman, IL 6299795           Kirkland & Ellis LLP
 The Simon Law Group, P.C.                 601 Lexington Avenue
 800 Market Street, Suite 1700             New York, New York 10022
 St. Louis, Missouri 63101                 Telephone: (212) 446-4800
 Telephone: (314) 241-2929                 Fax: (212) 446-4900
 Fax: (314) 241-2029                       dale.cendali@kirkland.com
 asimon@simonlawpc.com                     joshua.simmons@kirkland.com
 baskew@simonlawpc.com
 afriedman@simonlawpc.com                  Michael J. Nester (#02037211)
                                           Donovan Rose Nester P.C.
 R. Seth Crompton                          15 North 1st Street, Suite A
 The Holland Law Firm                      Belleville, Illinois 62220
 300 N. Tucker, Suite 801                  Telephone: (618) 212-6500
 St. Louis, Missouri 63101                 mnester@drnpc.com
 Telephone: (314) 241-8111
 Fax: (314) 241-5554
 scrompton@allfela.com                     Attorneys for Defendants 2K Games, Inc.,
                                           2K Sports, Inc., Take-Two Interactive
 Attorneys for Plaintiff Catherine         Software, Inc., and Visual Concepts
 Alexander                                 Entertainment




                                       3
Case 3:18-cv-00966-MJR-DGW Document 98 Filed 11/28/18 Page 4 of 4 Page ID #859



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
            Plaintiff,                 )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )               Case No. 3:18-cv-966-MJR-DGW
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
            Defendants.                )

                                CERTIFICATE OF SERVICE

       I hereby certify that on November 28, 2018, I electronically filed the foregoing Joint
 Motion for Entry of Stipulated Protective Order with the Clerk of the Court using the
 CM/ECF system, which will send notification of such filing to the following:

                   Anthony G. Simon              asimon@simonlawpc.com
                   Benjamin R. Askew             baskew@simonlawpc.com
                   Anthony R. Friedman           afriedman@simonlawpc.com
                   Carrie L. Roseman             croseman@simonlawpc.com
                   R. Seth Crompton              scrompton@allfela.com
                   Tracey Blasa                  tblasa@allfela.com
                   Jerry McDevitt                jerry.mcdevitt@klgates.com
                   Curtis Krasik                 curtis.krasik@klgates.com


                                          /s/ Dale M. Cendali
                                          Dale M. Cendali (admitted pro hac vice)
                                          Kirkland & Ellis LLP
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone: (212) 446-4800
                                          dale.cendali@kirkland.com

                                          Attorney for Defendants 2K Games, Inc., 2K Sports, Inc.,
                                          Take-Two Interactive Software, Inc., and Visual
                                          Concepts Entertainment
